IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                             No. 00-20763

                           Summary Calendar


AL SEYMOUR, Individually, and as Heirs, Representatives and/or
Beneficiaries of the Estate of Sheryl Sue Seymour; PEGGY SEYMOUR,
Individually, and as Heirs, Representatives and/or Beneficiaries of
the Estate of Sheryl Sue Seymour,

          Plaintiffs-Appellees,

                                versus

CITY OF HOUSTON; ET AL,

          Defendants,

J G LOPEZ,

          Defendant-Appellant.




             Appeal from the United States District Court
                  For the Southern District of Texas
                             H-99-CV-2198


                            April 18, 2001

Before HIGGINBOTHAM, WIENER, and BARSKDALE, Circuit Judges.

PER CURIAM:*

     Officer J.G. Lopez appeals the district court's denial of his

motion for summary judgment on qualified immunity grounds. We find


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
his arguments unpersuasive and determine that we lack jurisdiction

to decide this matter.

     The district court relied on three factual disputes that were

material to the reasonableness inquiry.1 The district court noted

that Sheryl Sue Seymour was five feet tall and weighed only 105

pounds, raising questions as to the seriousness of the threat she

posed to the three officers. In fact, one of the paramedics

asserted that he defended himself with a metal clipboard and never

perceived himself to be in any real danger. The district court also

determined that a fact question existed regarding whether the

officers could have retreated further, as well as whether Lopez

knew of the decedent's mental condition. We have no jurisdiction to

determine the merits of these factual disputes on appeal.2

     We    therefore   DISMISS   the   instant   appeal   for   want   of

jurisdiction.




     1
      See Bazan v. Hidalgo County, No. 97-41463, 2001 WL 293516, at
*8 (5th Cir. Mar. 27, 2001) (stating that an appellate court has
jurisdiction over interlocutory appeals from qualified immunity
rulings where a party challenges the materiality of the factual
issues, and not where the genuineness of the factual issues is
challenged).
     2
         See Johnson v. Jones, 515 U.S. 304 (1995).

                                   2